Case: 18-11203      Document: 00515579388          Page: 1     Date Filed: 09/25/2020




            United States Court of Appeals
                 for the Fifth Circuit
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                                                         September 25, 2020
                                    No. 18-11203                            Lyle W. Cayce
                                                                                 Clerk

   David Abram Anaya,

                                                             Petitioner—Appellant,

                                        versus

   Bobby Lumpkin, Director, Texas Department of Criminal Justice,
   Correctional Institutions Division,

                                                             Respondent—Appellee.


                   Appeal from the United States District Court
                       for the Northern District of Texas
                             USDC No. 2:15-CV-234


   Before Barksdale, Haynes, and Willett, Circuit Judges.
   Don R. Willett, Circuit Judge:
          David Anaya was charged with murder and aggravated assault. He
   rejected the State’s plea deal and opted instead for a jury trial. He didn’t deny
   that he shot the victim. He insisted instead that he fired in self-defense. But
   Anaya’s lawyer did not tell Anaya that, because he was a felon in possession
   of a weapon, the jury could consider his failure to retreat under Texas law.
   So now Anaya brings a habeas claim for ineffective assistance of counsel. The
   district court denied Anaya relief. Because of the rigorous deference we owe
   the state court’s judgment on collateral review, we AFFIRM.
Case: 18-11203     Document: 00515579388           Page: 2   Date Filed: 09/25/2020




                                    No. 18-11203


                                         I
          Late one night in Potter County, Texas, a group of five teenagers
   heard gunshots as they were leaving a club. They ran to their car, where they
   found a man, beaten and bloody, leaning up against it. One of the teens threw
   the man off the car so they could leave.
          David Anaya left the same club at about the same time. He noticed a
   crowd in the parking lot and saw “flashes of a gun in the air.” A group was
   “pounding on somebody with their feet.” Anaya went to investigate. By the
   time Anaya got close enough to the scene, he found his brother on the ground,
   brutally beaten, wounded, and bleeding. Anaya gathered his brother, put him
   in the front seat of his car, and put his brother’s gun in the console. Anaya
   wanted to leave before police arrived because he was on parole.
          While driving down Amarillo Boulevard, Anaya pulled up alongside
   the car full of teens from the club. One of the teens testified that Anaya
   accused them of attacking his brother. Anaya says that the front passenger in
   the other car was making “aggressive gestures” and that someone in the back
   seat pointed a gun at Anaya through the window. Anaya then fired his
   brother’s gun at them, he claims, in self-defense. One of the teen passengers
   was struck in the temple and died. The police recovered a black toy gun from
   the teenagers’ car, but the owner of the toy gun denied having brandished it.
   An investigator testified that the toy gun resembled a semi-automatic gun—
   its blue and orange coloring had been scratched off to make it look real.
          The State offered Anaya a plea bargain: 30 years for murder and 15
   years for aggravated assault. Anaya did not deny the underlying facts in the




                                         2
Case: 18-11203          Document: 00515579388             Page: 3   Date Filed: 09/25/2020




                                           No. 18-11203


   indictment but claimed he was acting in self-defense. So Anaya’s discussions
   with his lawyer, Rus Bailey, centered on the viability of a self-defense claim at
   trial. That was Anaya’s only defense. The State provided Bailey with a list of
   Anaya’s convictions and made clear it planned to use those convictions at trial
   to enhance Anaya’s punishment. Because of those prior convictions, at the
   time of the shooting, Anaya was a felon in possession of a firearm. This meant
   that the jury could consider Anaya’s failure to retreat in evaluating the
   reasonableness of his actions. 1
          The jury convicted Anaya of both assault and felony murder. He was
   sentenced to 40 and 99 years, respectively. Anaya appealed, and the state
   intermediate appellate court affirmed. The Texas Court of Criminal Appeals
   refused Anaya’s petitions for review. And he did not seek certiorari from the
   Supreme Court of the United States.
          Anaya pursued an ineffective assistance of counsel claim in three state
   habeas proceedings, the last dismissed as successive. The TCCA denied
   relief, and the Supreme Court denied certiorari. 2 All of Anaya’s state habeas
   petitions were denied without written orders. Anaya applied to the federal
   district court for habeas relief. 3 The district court adopted the magistrate
   judge’s written findings, conclusions, and recommendation—the only
   written opinion in Anaya’s habeas proceedings—and denied a Certificate of




          1
              Tex. Penal Code Ann. § 9.32(c), (d).
          2
              Anaya v. Texas, 136 S. Ct. 195 (2015).
          3
              See 28 U.S.C. § 2254.




                                                 3
Case: 18-11203          Document: 00515579388               Page: 4        Date Filed: 09/25/2020




                                            No. 18-11203


   Appealability. We granted Anaya a COA on one issue: Anaya’s ineffective
   assistance of counsel claim that his counsel misdescribed the law of self-
   defense, which impaired Anaya’s ability to make an informed decision on the
   viability of his only defense and the State’s plea offer.

                                                 II
          When a state court denies a habeas application without a written
   order—as is the case here—that decision is an adjudication on the merits
   subject to deference under 28 U.S.C. § 2254(d). 4 When a district court
   denies a § 2254 application, we review the district court’s findings of fact for
   clear error and its conclusions of law de novo, “applying the same standard
   of review to the state court’s decision as the district court.” 5 We also review
   mixed questions of law and fact de novo. 6
          To obtain relief under § 2254(d), Anaya must establish that the state
   court’s adjudication of his claim “resulted in a decision that was contrary to,
   or involved an unreasonable application of, clearly established Federal law,
   as determined by the Supreme Court of the United States” or “resulted in a
   decision that was based on an unreasonable determination of the facts in light
   of the evidence presented in the State court proceeding.” 7




          4
              Register v. Thaler, 681 F.3d 623, 626 n.8 (5th Cir. 2012).
          5
              Robertson v. Cain, 324 F.3d 297, 301 (5th Cir. 2003) (citation omitted).
          6
Id.
          7
              28 U.S.C. § 2254(d).




                                                  4
Case: 18-11203           Document: 00515579388               Page: 5   Date Filed: 09/25/2020




                                             No. 18-11203


                                                  III
           The Sixth Amendment right to counsel extends to the plea-bargaining
   process, where defendants are “entitled to the effective assistance of
   competent counsel.” 8 In fact, we have “observed that providing counsel to
   assist a defendant in deciding whether to plead guilty is ‘one of the most
   precious applications of the Sixth Amendment.’” 9 That’s because the
   overwhelming majority of federal and state convictions are the result of guilty
   pleas. 10 The Supreme Court has repeatedly reminded us that, because our
   criminal justice system has become “for the most part a system of pleas, not
   a system of trials,” the “critical point for a defendant” is often plea
   negotiation, not trial. 11 And because “horse trading between prosecutor and
   defense counsel determines who goes to jail and for how long,” plea
   bargaining “is not some adjunct to the criminal justice system; it is the
   criminal justice system.” 12
           Anaya’s ineffective assistance of counsel claim—based on Bailey’s
   advice at plea bargaining—is governed by the two-part test established in




           8
             Lafler v. Cooper, 566 U.S. 156, 162 (2012) (quoting McMann v. Richardson, 397
U.S. 759, 771 (1970)).
           9
            United States v. Rivas-Lopez, 678 F.3d 353, 356 (5th Cir. 2012) (cleaned up)
   (quoting United States v. Grammas, 376 F.3d 433, 436 (5th Cir. 2004)).
           10
             Missouri v. Frye, 566 U.S. 134, 143 (2012) (“Ninety-seven percent of federal
   convictions and ninety-four percent of state convictions are the result of guilty pleas.”).
           11
Id. at 143–44 (quoting Lafler, 566 U.S. at 170).
           12
Id. (emphasis in original) (quoting Scott & Stuntz, Plea Bargaining as Contract,
   101 Yale L.J. 1909, 1912 (1992)).




                                                   5
Case: 18-11203            Document: 00515579388              Page: 6         Date Filed: 09/25/2020




                                             No. 18-11203


   Strickland v. Washington. 13 Under Strickland, a defendant who claims
   ineffective assistance of counsel must show: (1) “that counsel’s
   representation fell below an objective standard of reasonableness,” 14 and
   (2) that the deficiency was “prejudicial to the defense.” 15 The inquiry is
   highly deferential to counsel. 16 And in the habeas context, we do not start
   with a clean slate but must give deference to the state court under
   § 2254(d). 17 We address each Strickland prong in turn, applying the requisite
   “doubly deferential” standard of review “that gives both the state court and
   the defense attorney the benefit of the doubt.” 18
                                                   A
           First, the performance prong. To show deficient performance under
   Strickland, Anaya must show that Bailey “made errors so serious that counsel
   was not functioning as the ‘counsel’ guaranteed by the Sixth Amendment.” 19
   We must “indulge a strong presumption that counsel’s conduct falls within




           13
                See id. at 140.
           14
                466 U.S. 668, 688 (1984).
           15
Id. at 692.
           16
Id. at 690 (“[C]ounsel is strongly presumed to have rendered adequate assistance
   and made all significant decisions in the exercise of reasonable professional judgment.”);
   see also Cullen v. Pinholster, 563 U.S. 170, 189 (2011).
           17
             See Mejia v. Davis, 906 F.3d 307, 315 (5th Cir. 2018) (citing Harrington v. Richter,
   562 U.S. 86, 105 (2011)).
           18
                Burt v. Titlow, 571 U.S. 12, 15 (2013) (citation omitted).
           19
             United States v. Kayode, 777 F.3d 719, 723 (5th Cir. 2014) (quoting Strickland, 466
U.S. at 687).




                                                   6
Case: 18-11203           Document: 00515579388             Page: 7       Date Filed: 09/25/2020




                                            No. 18-11203


   the wide range of reasonable professional assistance.” 20 But counsel’s
   “[s]ilence” “on matters of great importance, even when answers are readily
   available,” is “fundamentally at odds with the critical obligation of counsel
   to advise the client of ‘the advantages and disadvantages of a plea
   agreement.’” 21 To be sure, in the habeas world of double deference, “‘the
   question is not whether counsel’s actions were reasonable,’ but ‘whether
   there is any reasonable argument that counsel satisfied Strickland’s
   deferential standard.’” 22 Anaya claims that Bailey was silent on a matter of
   great importance—Anaya’s entire defense—that would have radically
   altered his plea decision. We agree, and conclude there is no reasonable
   argument to the contrary.
           Under Texas’s self-defense statute, juries are generally prohibited
   from considering a defendant’s failure to retreat in assessing the
   reasonableness of his belief that deadly force was necessary. 23 But there are
   important caveats to that general rule. Relevant here, it only applies if the
   actor was “not engaged in criminal activity at the time the deadly force [wa]s
   used.” 24 If the actor was not engaged in criminal activity, the jury “may not




           20
             United States v. Kelly, 915 F.3d 344, 350 (5th Cir. 2019) (quoting Strickland, 466
U.S. at 689).
           21
             Padilla v. Kentucky, 559 U.S. 356, 370 (2010) (quoting Libretti v. United States,
   516 U.S. 29, 50–51 (1995)).
           22
                Mejia, 906 F.3d at 315 (quoting Harrington, 562 U.S. at 105).
           23
                Tex. Penal Code Ann. § 9.32(d).
           24
Id. § 9.32(c) (emphasis added).




                                                  7
Case: 18-11203          Document: 00515579388            Page: 8   Date Filed: 09/25/2020




                                          No. 18-11203


   consider whether the actor failed to retreat,” 25 and the actor’s belief that
   deadly force was necessary is “presumed to be reasonable.” 26 In contrast, if the
   defendant is engaged in criminal activity at the time force is used, the jury
   can consider his failure to retreat before using deadly force. 27 And such a
   person’s belief that deadly force was necessary is no longer presumed
   reasonable. 28
          At the time of the shooting, Anaya was engaged in criminal activity
   because he was a felon in possession of a firearm. As a result: (1) The jury was
   permitted to consider his failure to retreat and (2) his belief that deadly force
   was necessary was not presumed to be reasonable. The State made Anaya’s
   failure to retreat central to its case, contending that, because Anaya was
   driving a car when he fired his gun, he could have easily retreated.
          Anaya claims that his decision to reject the State’s plea offer turned
   on the viability of his self-defense claim. He admitted from the get-go that he
   shot the victim, so his whole theory rested on self-defense. Anaya claims that
   Bailey told him he had a “viable defense”—that Bailey would argue Anaya’s
   conduct was reasonable because Anaya thought his life was in danger. But
   Anaya avers that Bailey never informed him of the role his failure to retreat
   would play at trial under Texas law. In fact, Anaya claims, Bailey told him
   that “it did not matter or make a difference if [Anaya] had the ability to


          25
Id. § 9.32(d) (emphasis added).
          26
Id. § 9.32(b)(3) (emphasis added).
          27
               See id. § 9.32(c).
          28
 Id. § 9.32(b).




                                                 8
Case: 18-11203             Document: 00515579388                Page: 9   Date Filed: 09/25/2020




                                                 No. 18-11203


   retreat.” Anaya filed affidavits from himself, his wife, mother, and father—
   each of which supports his assertion that he would not have rejected the plea
   if he knew his failure to retreat would be presented to the jury. Bailey
   submitted a responsive affidavit and argued that it was Anaya’s decision to
   go to trial and that Bailey never guaranteed any result. But Bailey’s affidavit
   didn’t even attempt to refute the accusation that he failed to correctly inform
   Anaya about the role of retreat.
             Bailey’s understanding of the self-defense statute was clearly wrong.
   But was Bailey’s advice so gravely in error that he was acting outside the
   “wide range of reasonable professional assistance?” 29 Running throughout
   Strickland cases is a distinction between strategic choices, which are
   “virtually unchallengeable,” 30 and “[a]n attorney’s ignorance of a point of
   law.” 31 When ignorance of a key point of law is combined with failure to do
   basic research, that’s a “quintessential example of unreasonable
   performance under Strickland.” 32
             Our Strickland precedent in the context of plea negotiations is clear
   that a defendant must have “a full understanding of the risks of going to
   trial.” 33 Otherwise, “he is unable to make an intelligent choice of whether to



             29
                  See Kelly, 915 F.3d at 350.
             30
                  Strickland, 466 U.S. at 690.
             31
                  Hinton v. Alabama, 571 U.S. 263, 274 (2014).
             32
Id.
             33
                  Grammas, 376 F.3d at 436 (quoting Teague v. Scott, 60 F.3d 1167, 1171 (5th Cir.
   1995)).




                                                      9
Case: 18-11203           Document: 00515579388              Page: 10     Date Filed: 09/25/2020




                                             No. 18-11203


   accept a plea or take his chances in court.” 34 Plea negotiations are full of high
   stakes and hard choices. Pitch perfect counsel is neither expected nor
   required. But having competent counsel means being “aware of the relevant
   circumstances and the likely consequences” of going to trial. 35 Counsel is
   deficient when a defendant charges onward to trial “with a grave
   misconception as to the very nature of the proceeding and possible
   consequences.” 36
           Anaya’s primary support is Padilla v. Kentucky. There, counsel told
   the defendant that he wouldn’t be deported if he pleaded guilty to drug
   distribution. 37 But the conviction required deportation, so his guilty plea
   made “deportation virtually mandatory.” 38 The Supreme Court found that,
   because the answer was readily available and the law was clear, counsel’s
   “duty to give correct advice [was] equally clear.” 39 Anaya also directs us to
   Lafler v. Cooper and Hinton v. Alabama. In Lafler, the defendant rejected a
   plea offer because his counsel advised him that “the prosecution would be
   unable to establish intent to murder [the victim] because she had been shot



           34
Id. (quoting Teague, 60 F.3d at 1171).
           35
               Rivas-Lopez, 678 F.3d at 356; see also Grammas, 376 F.3d at 436 (“When the
   defendant lacks a full understanding of the risks of going to trial, he is unable to make an
   intelligent choice of whether to accept a plea or take his chances in court.” (quoting Teague,
60 F.3d at 1171)).
           36
                Beckham v. Wainwright, 639 F.2d 262, 267 (5th Cir. Unit B Mar. 1981).
           37
                Padilla, 559 U.S. at 359.
           38
Id.
           39
 Id. at 369.




                                                  10
Case: 18-11203            Document: 00515579388                 Page: 11          Date Filed: 09/25/2020




                                               No. 18-11203


   below the waist.” 40 There, the Supreme Court did no analysis on the
   performance prong because all parties agreed that counsel was deficient. 41 In
   Hinton, the lawyer failed to request funding in order to replace an inadequate
   expert because the lawyer mistakenly believed he had received all of the
   funding he could get under Alabama law. 42 A “cursory investigation” would
   have revealed that he could be reimbursed for “any expenses reasonably
   incurred.” 43
            Here, Bailey’s performance was deficient and there can be no
   reasonable argument otherwise in light of Padilla, Lafler, and Hinton. 44 Anaya
   couldn’t fully understand the risks of rejecting the State’s plea offer because
   he didn’t know that his status as a felon in possession of a weapon would move
   the goalpost at trial. Bailey’s silence on a “matter[] of great importance” was
   “fundamentally at odds” with his critical obligation “to advise the client of
   ʻthe advantages and disadvantages of a plea agreement.’ ” 45 And Bailey’s
   failure to advise Anaya on the law of retreat wasn’t a strategic decision. There
   were no difficult questions about how much to investigate or how to balance




            40
566 U.S. at 161.
            41
Id. at 163.
            42
                 571 U.S. at 274.
            43
Id.
            44
                 Mejia, 906 F.3d at 315 (explaining 28 U.S.C. § 2254’s standard).
            45
             See Padilla, 559 U.S. at 370 (quoting Libretti, 516 U.S. at 50–51); see also id.
   (noting that, under Strickland, there is “no relevant difference ‘between an act of
   commission and an act of omission.’ ” ( q u o t i n g S t r i c k l a n d , 4 6 6 U . S . a t 6 9 0 ) ) .




                                                      11
Case: 18-11203         Document: 00515579388               Page: 12       Date Filed: 09/25/2020




                                            No. 18-11203


   competing evidence. 46 Bailey knew Anaya was a felon in possession of a
   weapon—thus engaged in criminal activity—and Bailey failed to advise
   Anaya of the crucial difference that fact would make at trial.
          Anaya’s whole defense was self-defense. This was the only issue at
   trial. And Bailey’s silence on a central component of the self-defense statute
   meant that Anaya couldn’t appreciate the extraordinary risks of passing up
   the State’s offer. Under Strickland’s performance prong, Bailey’s
   representation fell outside the “wide range of reasonable professional
   assistance.” 47 Under § 2254(d)’s standard, the contrary conclusion would be
   an unreasonable application of the Supreme Court’s precedent in Padilla,
   Lafler, and Hinton.
                                                 B
          Now, the prejudice prong, viewed again with the requisite double
   deference. Here, Anaya’s claim fails. Under Strickland’s prejudice prong,
   Anaya must show that “there is a reasonable probability that, but for
   counsel’s unprofessional errors, the result of the proceeding would have been
   different.” 48 A “reasonable probability” is “a probability sufficient to




          46
               See Strickland, 466 U.S. at 690–91.
          47
               Kelly, 915 F.3d at 350 (quoting Strickland, 466 U.S. at 689).
          48
               Lafler, 566 U.S. at 163 (quoting Strickland, 466 U.S. at 694).




                                                 12
Case: 18-11203         Document: 00515579388              Page: 13   Date Filed: 09/25/2020




                                           No. 18-11203


   undermine confidence in the outcome.” 49 It’s “less than a preponderance of
   the evidence.” 50
           In Missouri v. Frye, the Supreme Court established a three-part test for
   demonstrating prejudice in the context of a rejected plea offer. 51 The
   defendant must show that, but for his counsel’s error, there is a “reasonable
   probability” that (1) the defendant “would have accepted the earlier plea
   offer had [he] been afforded effective assistance of counsel”; (2) the “plea
   would have been entered without the prosecution canceling it or the trial
   court refusing to accept it, if they had the authority to exercise that discretion
   under state law”; and (3) “the end result of the criminal process would have
   been more favorable by reason of a plea to a lesser charge or a sentence of less
   prison time.” 52
          Here, the parties dispute what evidence is needed to demonstrate a
   reasonable probability that these three parts of the Frye test are satisfied.
   Anaya has compelling arguments, but ultimately the law is murky. Because
   it’s possible that “fairminded jurists could disagree” over what is required to




          49
             Dale v. Quarterman, 553 F.3d 876, 880 (5th Cir. 2008) (quoting Strickland, 466
U.S. at 693–94).
          50
               Id. (quoting Strickland, 466 U.S. at 693–94).
          51
               Frye, 566 U.S. at 147.
          52
Id.




                                                 13
Case: 18-11203          Document: 00515579388                  Page: 14   Date Filed: 09/25/2020




                                                No. 18-11203


   demonstrate prejudice under Frye, Anaya cannot surmount the hurdle of
   § 2254(d). 53
           We address each part of Frye’s prejudice test in turn.
                                                     1
           First, would Anaya have accepted the plea offer? Anaya argues that
   his unrebutted affidavit testimony is sufficient to show a reasonable
   probability he would have accepted the plea but for his counsel’s erroneous
   advice. According to the State, the Supreme Court made clear in Lee v.
   United States that this standard cannot be met based purely on “post hoc
   assertions from a defendant about how he would have pleaded but for his
   attorney’s deficiencies.” 54 Rather, courts must “look to contemporaneous
   evidence to substantiate a defendant’s expressed preferences.” 55 So, the
   State argues, Anaya’s affidavits aren’t competent evidence.
           But the State takes the above quotes from Lee out of context. The full
   context makes clear that Lee imposed standards for overturning an accepted
   plea deal, not standards for obligating the government to offer again a plea
   rejected by the defendant. Here’s the Lee language in context:
           Surmounting Strickland’s high bar is never an easy task, and
           the strong societal interest in finality has special force with
           respect to convictions based on guilty pleas. Courts should not
           upset a plea solely because of post hoc assertions from a


           53
             See Harrington, 562 U.S. at 102 (explaining that § 2254(d) “preserves authority
   to [provide habeas relief] in cases where there is no possibility fairminded jurists could
   disagree that the state court’s decision conflicts with [the Supreme Court’s] precedents”).
           54
                137 S. Ct. 1958, 1967 (2017).
           55
Id.




                                                    14
Case: 18-11203         Document: 00515579388             Page: 15   Date Filed: 09/25/2020




                                          No. 18-11203


          defendant about how he would have pleaded but for his
          attorney’s deficiencies. Judges should instead look to
          contemporaneous evidence to substantiate a defendant’s
          expressed preferences. 56
          The State argues that the same considerations should apply to a
   defendant, like Anaya, who rejected his plea. But the State is wrong. We can’t
   export the Lee standard—the need for contemporaneous evidence—from the
   context of “convictions based on guilty pleas.” Here’s why: The standard
   for evaluating a Strickland claim when the defendant seeks to upset a guilty
   plea was first laid out in 1985 in Hill v. Lockhart. 57 But, in 2012, the Supreme
   Court issued two opinions on the same day—Lafler v. Cooper and Missouri v.
   Frye—that governed Strickland analysis in the context of rejected plea offers.
   In Frye, the Court was careful to note that Hill was still good law when applied
   to upsetting convictions based on accepted pleas. 58 But the Court explicitly
   disavowed a single “means for demonstrating prejudice . . . during plea
   negotiations.” 59 And the Court formulated a new, unique prejudice test for
   our context here—rejected pleas. 60 The Court’s application of that new
   prejudice standard in Lafler makes clear that Lee is inapposite.
          In Lafler, the Supreme Court didn’t do its own prejudice analysis;
   instead, the Court relied on the Sixth Circuit’s reasoning under the prejudice



          56
Id. (emphasis added) (cleaned up).
          57
               474 U.S. 52 (1985).
          58
               Frye, 566 U.S. at 148.
          59
Id.
          60
 Id.




                                                15
Case: 18-11203         Document: 00515579388              Page: 16       Date Filed: 09/25/2020




                                           No. 18-11203


   prong. 61 There, the defendant relied only on his “uncontradicted” testimony
   that “had he known that a conviction for assault with intent to commit
   murder was possible, he would have accepted the state’s offer.” 62 And the
   Sixth Circuit rejected Michigan’s argument—identical to the State’s
   argument here—that the defendant “cannot show prejudice with his own
   ‘self-serving statement.’” 63 Moreover, the Sixth Circuit explained that even
   if the defendant’s assertion needed independent corroboration, the
   “significant disparity between the prison sentence under the plea offer and
   exposure after trial lends credence to petitioner’s claims.” 64 The same is true
   here. And this rationale was affirmed by the Supreme Court.
          Plus, if the Lee Court wanted to augment the prejudice test articulated
   in Frye and Lafler, one would expect the Court to have connected the dots.
   But Lee—decided five years after Lafler and Frye—didn’t even cite Frye and
   only once cited Lafler. The Lee dissent, however, heavily discussed both. And
   the majority responded in a footnote:
          The dissent also relies heavily on [Frye and Lafler]. Those cases
          involved defendants who alleged that, but for their attorney’s
          incompetence, they would have accepted a plea deal—not, as
          here and as in Hill, that they would have rejected a plea. In both
          Frye and Lafler, the Court highlighted this difference . . . . Frye
          and Lafler articulated a different way to show prejudice, suited



          61
               Lafler, 566 U.S. at 174.
          62
               Cooper v. Lafler, 376 F. App’x 563, 571 (6th Cir. 2010) (unpublished).
          63
Id.
          64
 Id.




                                                 16
Case: 18-11203          Document: 00515579388               Page: 17        Date Filed: 09/25/2020




                                            No. 18-11203


           to the context of pleas not accepted, not an additional element
           to the Hill inquiry. 65
   Lee affirmed what Frye and Lafler made clear: Accepted and rejected pleas arise
   in different contexts and require distinct tests. So Lee’s requirement for
   contemporaneous evidence is simply irrelevant in this context. There may be
   other reasons to doubt Anaya’s affidavits, but their non-contemporaneous
   nature is not a problem under Frye and Lafler. Anaya could potentially satisfy
   part one of Frye’s prejudice test with the affidavits he has provided.
                                                   2
           On to part two: Would the plea have been entered? Under this part of
   Frye’s test, Anaya must demonstrate that his “plea would have been entered
   without the prosecution canceling it or the trial court refusing to accept it, if
   they had the authority to exercise that discretion under state law.” 66 The
   district court concluded that the record was “silent” on these two questions,
   so Anaya failed to show a reasonable probability that this part of the Frye
   prejudice test was satisfied. And this is where the law gets too murky for
   Anaya to convincingly demonstrate an unreasonable application of federal
   law. Anaya argues that part two of Frye’s prejudice test is satisfied if there is
   no “particular fact” or “intervening circumstance” that would cast doubt on




           65
               Lee, 137 S. Ct. at 1965 n.1 (emphasis in original); see also Lafler, 566 U.S. at 163–
   64 (“In contrast to Hill, here the ineffective advice led not to an offer’s acceptance but to
   its rejection. Having to stand trial, not choosing to waive it, is the prejudice alleged.”); Frye,
566 U.S. at 148 (“Hill does not, however, provide the sole means for demonstrating
   prejudice arising from the deficient performance of counsel during plea negotiations.”).
           66
                Frye, 566 U.S. at 147.




                                                  17
Case: 18-11203          Document: 00515579388        Page: 18    Date Filed: 09/25/2020




                                      No. 18-11203


   the presumption that the prosecution would have maintained the offer and
   the court would have accepted it. His contention appears to be that his
   burden here is simply to point to the record and show the absence of these
   particular facts or intervening circumstances. The State’s primary response
   is that it is Anaya’s burden to show that the plea would have been entered.
   But Anaya doesn’t disagree with the State on who bears the burden; his fight
   is over what he needs to show to satisfy that burden. The State doesn’t
   propose an alternative theory or suggest what evidence would suffice, other
   than to argue that Anaya must provide affirmative proof that demonstrates
   there are no particular facts or intervening circumstances.
          The governing cases are not a paradigm of clarity. In Frye, the Court
   explained that if the prosecution has discretion to cancel an offer or if the trial
   court has discretion to refuse it, defendants must show “there is a reasonable
   probability neither the prosecution nor the trial court would have prevented
   the offer from being accepted or implemented.” 67 The Frye Court then
   provided a framework for conducting this inquiry:
          It can be assumed that in most jurisdictions prosecutors and
          judges are familiar with the boundaries of acceptable plea
          bargains and sentences. So in most instances it should not be
          difficult to make an objective assessment as to whether or not
          a particular fact or intervening circumstance would suffice, in the
          normal course, to cause prosecutorial withdrawal or judicial
          nonapproval of a plea bargain. The determination that there is
          or is not a reasonable probability that the outcome of the




          67
Id. at 148.




                                           18
Case: 18-11203          Document: 00515579388                Page: 19    Date Filed: 09/25/2020




                                              No. 18-11203


          proceeding would have been different absent counsel’s errors
          can be conducted within that framework. 68
   If this were a case involving a non-deferential standard of review, we would
   need to explore this question in more depth.
          However, we must apply the doubly deferential standard of § 2254(d)
   to our Strickland inquiry. And under § 2254(d), “an unreasonable application
   of federal law is different from an incorrect application.” 69 To obtain relief,
   Anaya must show that the state court’s ruling “was so lacking in justification
   that there was an error well understood and comprehended in existing law
   beyond any possibility for fairminded disagreement.” 70 As the Supreme
   Court has made clear, this standard is hard to meet “because it was meant to
   be.” 71 Section 2254(d) authorizes us to grant habeas relief only “in cases
   where there is no possibility fairminded jurists could disagree that the state
   court’s decision conflicts with [the Supreme Court’s] cases.” 72 That’s the
   extent of our authority. 73
          We had no trouble concluding that Anaya satisfied § 2254(d)’s heavy
   burden on Strickland’s performance prong. But here, assuming Anaya’s view
   of the Frye framework is correct, it is not “well understood and




          68
Id. at 149 (emphasis added).
          69
Will. v. Taylor, 529 U.S. 362, 365 (2000) (emphasis in original).
          70
               Harrington, 562 U.S. at 103.
          71
Id. at 102.
          72
 Id.
          73
 Id.




                                                  19
Case: 18-11203       Document: 00515579388              Page: 20      Date Filed: 09/25/2020




                                         No. 18-11203


   comprehended” that defendants bear no burden to supply affirmative proof
   that the prosecution would not withdraw the plea or that the court would
   have accepted it. Our own precedent is clear that Anaya carries the burden to
   make this showing. 74 But we have never articulated how a defendant does
   so—whether affirmative evidence is needed. And Anaya points to no
   published case from any circuit that absolves the defendant of the need to
   supply affirmative proof of some kind.
           Anaya has no doubt satisfied the third part of the Frye prejudice test—
   that “the end result of the criminal process would have been more favorable
   by reason of a plea to a lesser charge or a sentence of less prison time.” 75 But
   because the law on the burden of proof in part two of Frye’s prejudice test is
   not so clear as to foreclose the possibility of fairminded disagreement, we
   cannot grant Anaya the relief he requests.

                                              IV
           For these reasons, we AFFIRM.




           74
              Rivas-Lopez, 678 F.3d at 359 (“[T]here is a burden on [defendant] to show that
   there was a reasonable probability that the prosecution would not have withdrawn the plea
   offer and that the court would have accepted its terms.”).
           75
             See Frye, 566 U.S. at 147. Part three is easily satisfied here: The plea offered
   Anaya 30 years for murder and 15 for aggravated assault. His ultimate sentences were for
   40 years and 99 years respectively.




                                              20